At a former day the judgment herein was affirmed without reference to the merits of the case. The statement of facts and bills of exception were filed too late to be considered.
Appellant moves for a rehearing now upon the ground that, first, the information charges no offense against the law, and, second, if it charges any offense it wholly fails to charge the commission of an offense prior to the presentment of the information. We find that the complaint was filed the 28th of July, and alleges that theretofore, towit: the 27th of July, appellant deserted his wife, without justification, and neglected and refused to provide for her support and maintenance, and that she was in destitute and necessitous circumstances. The information filed August 4 alleges that the county attorney presented to the court that on or about the 27th day of July, 1914, and before the filing of this information, in said County of El Paso and State of Texas, appellant deserted his wife, etc. It is not necessary that the information should make mention of the complaint as was decided by this court in Johnson v. State, 17 Texas Crim. App., 230. The general demurrer that the complaint and information do not charge an offense against the law, *Page 363 
we think, is without any substantial merit. Such complaint and information have been heretofore treated as being sufficient to charge the offense.
The motion for rehearing will be overruled
Overruled.